EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative Frankie W. Wong (Reg. No. 61,832) on 2/12/2021.
The application has been amended as follows:
IN THE CLAIMS: 

Amend claims 1 and 21-24 and cancel claim 19 as follows:

--1.    (Currently Amended)  A method of microliter volume size sample identification, comprising:


controlling the network analyzer to send signals over a defined millimeter wave frequency range which operates over a W-band covering 75 GHz to 110 GHz to the enclosed resonant waveguide cavity to measure first returned signals in the defined millimeter wave frequency range from the enclosed resonant waveguide cavity to determine at least a first resonance frequency f0 at a cavity resonance mode;
determining according to the first returned signals, an unloaded quality factor Q0 of the enclosed resonant waveguide cavity which is free from sample;
placing [[a]] the microliter volume size sample on a surface of a bottom wall of the enclosed resonant waveguide cavity, wherein the surface of the bottom wall is at a zero elevation in the z-direction;
controlling the network analyzer to send the signals over the defined millimeter wave frequency range to the enclosed resonant waveguide cavity loaded with the sample;
measuring a second returned signals in the defined millimeter wave frequency range from the enclosed resonant waveguide cavity loaded with the sample therein to determine at least a second resonance frequency fs at the cavity resonance mode, and
determining according to the second returned signals, a sample loaded quality factor Qs of the enclosed resonant waveguide cavity;


determining a complex permittivity ε = ε ' + iε" of the sample according to at least: the resonance frequency shift Δf = (fs - f0), the sample loaded quality factor Qs, the unloaded quality factor Q0 and the internal dimensional measurements a, b and d of the enclosed resonant waveguide cavity; 
wherein ε ' is a real part and ε" is an imaginary part; and
identifying the sample using a database according to the determined complex permittivity ε wherein the unloaded quality factor Q0 or the sample loaded quality factor Qs are related by the following equations:

    PNG
    media_image1.png
    577
    757
    media_image1.png
    Greyscale
--
--19.   Canceled.--

--21.    (Currently Amended)	The method of claim [[19]] 1, wherein the real part and ε ', the shift in frequency fs-f0 and the internal dimensional measurements a, b and d are related by the following equations:

    PNG
    media_image2.png
    95
    515
    media_image2.png
    Greyscale
.--

1, wherein the imaginary part ε", the unloaded quality factor Q0 and the sample loaded quality factor Qs are related by the following equations:

    PNG
    media_image3.png
    80
    526
    media_image3.png
    Greyscale
.--

--23.    (Currently Amended)	A computer executable algorithm stored on a non-transitory computer-readable memory medium, when executed by a processor on a computer, controls a network analyzer to perform operations to measure microliter volume size sample, comprising:
sending signals over a defined millimeter wave frequency range which operates over a W-band covering 75 GHz to 110 GHz to an enclosed resonant waveguide cavity which is free from samples wherein the enclosed resonant waveguide cavity having an internal dimensional measurements of a in x-direction, b in y-direction and d in z-direction;
measuring first returned signals in the defined millimeter wave frequency range from the enclosed resonant waveguide cavity to determine at least a first resonance frequency f0 at a cavity resonance mode;
determining according to the first returned signals in the defined millimeter wave frequency range, an unloaded quality factor Q0 of the enclosed resonant waveguide cavity which is free from sample;
sending the signals over the defined millimeter wave frequency range operating over the W-band covering 75 GHz to 110 GHz to the enclosed resonant waveguide cavity loaded with [[a]] the microliter volume size sample; wherein the sample is placed on a surface of a bottom 
measuring a second returned signals in the defined millimeter wave frequency range from the enclosed resonant waveguide cavity loaded with the sample therein to determine at least a second resonance frequency fs at the cavity resonance mode, and
determining according to the second returned signals in the defined millimeter wave frequency range, a sample loaded quality factor Qs of the enclosed resonant waveguide cavity;
determining, a resonance frequency shift (fs - f0), by taking a difference between the second resonance frequency fs and the first resonance frequency f0 at the cavity resonance mode;
determining a complex permittivity ε = ε ' + iε" of the sample according to at least: the resonance frequency shift Af = (fs - f0), the sample loaded quality factor Qs, the unloaded quality factor Q0 and the internal dimensional measurements a, b and d of the enclosed resonant waveguide cavity; 
wherein ε ' is a real part and ε" is an imaginary part; and
identifying the sample using a database according to the determined complex permittivity ε wherein the unloaded quality factor Q0 or the sample loaded quality factor Qs are related by the following equations:

    PNG
    media_image4.png
    571
    753
    media_image4.png
    Greyscale
.--
--24.    (Currently Amended)	A computer implemented algorithm stored on a non-transitory computer-readable memory medium, when executed by a processor on a computer, the algorithm configures the computer to measure microliter volume size sample, by performing steps comprising:
controlling a network analyzer to send signals over a defined millimeter wave frequency range which operates over a W-band covering 75 GHz to 110 GHz to an enclosed resonant waveguide cavity is free from sample to measure first returned signals in the defined millimeter wave frequency range from the enclosed resonant waveguide cavity to determine at least a first resonance frequency fo at a cavity resonance mode, wherein the enclosed resonant waveguide 
determining a complex permittivity ε = ε ' + iε" of [[a]] the microliter volume size sample placed in the enclosed resonant waveguide cavity, wherein the determining comprising the steps of:
determining a change in complex resonant radian frequency 
    PNG
    media_image5.png
    22
    70
    media_image5.png
    Greyscale
over the defined millimeter wave frequency range due to insertion of the sample in the enclosed resonant waveguide cavity, wherein the change in the complex resonant radian frequency 
    PNG
    media_image5.png
    22
    70
    media_image5.png
    Greyscale
is according to equation (1):



    PNG
    media_image6.png
    676
    765
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    674
    776
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    526
    783
    media_image8.png
    Greyscale
.--

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

2.	Claims 1, 3-16 and 20-24 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

4.	Applicant’s remarks/amendments filed 2/02/2021, with respect to the independent claims 1, 23 and 24 have been fully considered and finds the claims allowable. 
Applicant argues on page 15 of the remarks regarding the rejection of Independent Claims 1, 23 and 24 under 35 U.S.C. 102 (a) (1) as being anticipated by Troxler et al. (US 20050150278 A1), that, “In addition, even assuming that Troxler discloses using a least squares algorithm function to calculate the reflection coefficient (Applicant contends that Troxler does not), Troxler would still be unable to arrive to the same function as recited in claim 1 simply because Troxler’ s operation at the UHF frequency band correspond to a cavity resonance mode (TE mode) which would have produced a drastically different coupling coefficient k to curve fit the parameters by the least squares algorithm.
At least based on the above rationale to deficiencies (a) and (b). Applicant respectfully submits that Troxler does not anticipate claim 1 (as amended), and claim 1 is submitted to be allowable.
Independent claims 23 and 24 have been amended to include distinguishable limitations of claim 1, are submitted to be allowable for the same reasons stated in the amended claim 1.”

Applicant’s argument regarding the rejection of independent claims 1, 23 and 24 under 35 U.S.C. 102 (a) (1) as being anticipated by Troxler et al. (US 20050150278 A1), is persuasive because of applicant’s amendment filed on 2/02/2021 with examiner’s amendment dated 2/12/2021. Therefore, the rejection of independent claims 1, 23 and 24 have been withdrawn.

The objection to the abstract set forth in the Non-Final Office Action mailed on 1/06/2021 has been withdrawn because of the amendment filed on 2/02/2020.

Claims 1, 3-16 and 20-24 are allowed in view of applicant’s amendment filed 2/02/2021 with examiner’s amendment dated 2/12/2021. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

controlling the network analyzer to send signals over a defined millimeter wave frequency range which operates over a W-band covering 75 GHz to 110 GHz to the enclosed resonant waveguide cavity to measure first returned signals in the defined millimeter wave frequency range from the enclosed resonant waveguide cavity;……

    PNG
    media_image4.png
    571
    753
    media_image4.png
    Greyscale

 and Perkins (US 9741521 B1) are regarded as the closest prior art to the invention of claim 1. Troxler discloses, “A test instrument and method for measuring or correlating the density of a pavement sample using microwave bandwidths. The method is based on precise measurements of the real and imaginary parts of the permittivity in the frequency or time domain (Paragraph [0002] Line 3-8). FIG. 1 shows one method of measuring real and imaginary parts of permittivity (Paragraph [0041] Line 1-2). The setup typically includes the network analyzer 20, a transmission/reflection test set 22 (Paragraph [0042] Line 10-11). Referring now to FIG. 3, a rectangular TE101 mode resonant cavity 34, which is may be one embodiment of the DUT in FIG. 1, was used to obtain measurements of an asphalt sample 32 (Paragraph [0049] Line 4-8). The setup typically includes the network analyzer 20, a transmission/reflection test set 22 (Paragraph [0042] Line 10-11). The measurements may be implemented by a network analyzer 20 analyzing the wave propagation through the material specimen using S-parameter analysis. They can be implemented also by analyzing the wave propagation through a transmission line or waveguide and interacting with the material at the boundary of the sensor (Paragraph [0041] Line 11-16).” However Troxler does not disclose that controlling the network analyzer to send signals over a defined millimeter wave frequency range which operates over a W-band covering 75 GHz to 110 GHz to the enclosed resonant waveguide cavity to measure first returned signals in the defined millimeter wave frequency range from the enclosed resonant waveguide cavity …..Perkins teach “systems, devices, and methods described herein provides drift tube adjustments, such as changing different drift tube section widths, and provides resonant cavity adjustments, such as changing the re-entrant features of the resonant cavity, that can reduce, minimize, lessen, or in some cases even eliminate the effects of TE mode instability (Column 2 Line 50-56). The power roll off with 


    PNG
    media_image1.png
    577
    757
    media_image1.png
    Greyscale

Therefore, the invention of Troxler et al. and Perkins even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “controlling the network analyzer to send signals over a defined millimeter wave frequency range which operates over a W-band covering 75 GHz to 110 GHz to the enclosed resonant waveguide cavity to measure first returned signals in the defined millimeter wave frequency range from the enclosed resonant waveguide cavity;…… and determine all the limitations in that frequency range as stated above….” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art reference. 

Claims 3-16 and 20-22 are allowed by virtue of their dependence from claim 1. 
Regarding claim 23, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

sending signals over a defined millimeter wave frequency range which operates over a W-band covering 75 GHz to 110 GHz to an enclosed resonant waveguide cavity which is free from samples wherein the enclosed resonant waveguide cavity having an internal dimensional measurements of a in x-direction, b in y-direction and d in z-direction;….

    PNG
    media_image4.png
    571
    753
    media_image4.png
    Greyscale

;

 and Perkins (US 9741521 B1), failed to specifically teach the invention as claimed. However, the invention of Troxler and Perkins, even if modified, does not alone or in combination with the other art of record, teach or fairly suggest, “sending signals over a defined millimeter wave frequency range which operates over a W-band covering 75 GHz to 110 GHz to an enclosed resonant waveguide cavity which is free from samples wherein the enclosed resonant waveguide cavity having an internal dimensional measurements of a in x-direction, b in y-direction and d in z-direction;….


    PNG
    media_image4.png
    571
    753
    media_image4.png
    Greyscale

” and also in combination with all other elements in claim 23 distinguish the present invention from the prior art. 
Regarding claim 24, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

controlling a network analyzer to send signals over a defined millimeter wave frequency range which operates over a W-band covering 75 GHz to 110 GHz to an enclosed resonant waveguide cavity is free from sample to measure first returned signals in the defined millimeter wave frequency range from the enclosed resonant waveguide cavity to determine at least a first resonance frequency fo at a cavity resonance mode, wherein the enclosed resonant waveguide cavity having internal dimensional measurements of a in x-direction b in y-direction and d in z-direction;….

    PNG
    media_image8.png
    526
    783
    media_image8.png
    Greyscale


 and Perkins (US 9741521 B1), failed to specifically teach the invention as claimed. However, the invention of Troxler and Perkins, even if modified, does not alone or in combination with the other art of record, teach or fairly suggest, “controlling a network analyzer to send signals over a defined millimeter wave frequency range which operates over a W-band covering 75 GHz to 110 GHz to an enclosed resonant waveguide cavity is free from sample to measure first returned signals in the defined millimeter wave frequency range from the enclosed resonant waveguide cavity to determine at least a first resonance frequency fo at a cavity resonance mode, wherein the enclosed resonant waveguide cavity having internal dimensional measurements of a in x-direction b in y-direction and d in z-direction;………..

    PNG
    media_image8.png
    526
    783
    media_image8.png
    Greyscale

” and also in combination with all other elements in claim 24 distinguish the present invention from the prior art. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/NASIMA MONSUR/Primary Examiner, Art Unit 2866